Citation Nr: 1810714	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  11-05 465A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for hematuria, including as due to a qualifying chronic disability to include undiagnosed illness.

2.  Entitlement to service connection for a left wrist disorder (claimed as residuals of a broken left wrist), including as due to a qualifying chronic disability to include undiagnosed illness.

3.  Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for lumbar spine degenerative joint disease.

4.  Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for cervical spine strain.

5.  Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for left hip degenerative joint disease.

6.  Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for right hip degenerative joint disease.

7.  Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for right wrist degenerative joint disease.

8.  Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for left knee degenerative joint disease, status post surgery.

9.  Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for right knee degenerative joint disease.

10.  Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for hypertension.  

11.  Entitlement to a higher (compensable) initial disability rating (or evaluation) for right great toe bunion with degenerative joint disease.

12.  Entitlement to a higher (compensable) initial disability rating (or evaluation) for scars of the right wrist and forearm. 

13.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active service from July 1989 to July 2009.

This appeal comes to the Board of Veterans' Appeals (Board) from August 2008 and May 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The current agency of original jurisdiction (AOJ) is the VA RO in Phoenix, Arizona.  A claim for service connection for bilateral hip degenerative joint disease, left knee ACL reconstruction, right knee degenerative changes, a neck disorder, microscopic hematuria, and residuals of a broken left wrist surgery with four scars (later claimed as residuals of a right wrist fracture) was received in January 2009 (prior to the Veteran's separation from active service).  

The August 2009 rating decision, in pertinent part, granted service connection for lumbar spine degenerative joint disease, cervical spine strain, and right and left hip degenerative joint disease and assigned 10 percent initial disability ratings, granted service connection for right wrist degenerative joint disease, right and left knee degenerative joint disease, right great toe bunion with degenerative joint disease, hypertension, and right wrist and forearm scars and assigned noncompensable (0 percent) initial disability ratings, and denied service connection for hematuria and residuals of a left wrist fracture.  The disability ratings were made effective August 1, 2009 - the day after the Veteran's separation from active service.  The May 2012 rating decision, in pertinent part, granted 10 percent initial disability ratings for right wrist degenerative joint disease, hypertension, and right and left knee degenerative joint disease effective August 1, 2009.

VA is bound to consider all pertinent theories of service connection, whether or not a theory is raised by the veteran.  See Schroeder v. West, 212 F.3d 1265 (Fed. Cir.2000) (holding that a claim for disability compensation should be broadly construed to encompass all possible theories of entitlement).  As discussed below, the Veteran had service in the Southwest Asian Theater of operations during the Persian Gulf War; therefore, because the Board is denying service connection for hematuria and a left wrist disorder based on the absence of current disabilities, the Board finds that the evidence of record at least reasonably raises the theory of presumptive service connection as due to a qualifying chronic disability to include undiagnosed illness under 38 U.S.C. § 1117 (2012) and 38 C.F.R. § 3.317 (2017) with respect to these issues, and has recharacterized these issues on the title page to reflect consideration of this theory of entitlement.  

In August 2014, the Board remanded the issues on appeal for additional development.  With respect to service connection for hematuria and a left wrist disorder decided herein, pursuant to the Board remand instructions, additional VA treatment records and Social Security Administration (SSA) disability records were obtained and associated with the claims file.  As such, the Board finds there has been substantial compliance with the August 2014 Board remand orders with respect to the service connection issues decided herein.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).       

In February 2018, the Veteran's vocational rehabilitation and employment (VR&E) file was associated with the claims file.  While the most recent supplemental statement of the case (dated in November 2016) does not include review of this evidence, said evidence relates to the issue of a TDIU and not the service connection issues adjudicated below.  As such, the Veteran is not prejudiced by the Board's decision without AOJ consideration of this evidence in the first instance.

The issues of higher initial disability ratings for lumbar spine degenerative joint disease, cervical spine strain, bilateral hip degenerative joint disease, right wrist degenerative joint disease, bilateral knee degenerative joint disease, right great toe bunion with degenerative joint disease, hypertension, and scars of the right wrist and forearm, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.




FINDINGS OF FACT

1.  The Veteran had service in the Southwest Asian Theater of operations during the Persian Gulf War.

2.  Hematuria is a laboratory finding without underlying or resulting disability and is not a disability for VA compensation purposes.

3.  The Veteran does not have, and has not had at any time proximate to or during the course of this appeal, a currently diagnosed left wrist disability.

4.  The claimed hematuria and left wrist disorder have not manifested to a compensable degree during a six month period since service, and are not manifestations of an undiagnosed illness or medically unexplained chronic multisymptom illness.  


CONCLUSIONS OF LAW

1.  A disability manifested by hematuria was not incurred in active service, and may not be presumed to have been incurred therein, including as due to a qualifying chronic disability to include undiagnosed illness.  38 U.S.C. §§ 1101, 1110, 1117, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2017).

2.  A left wrist disorder was not incurred in active service, and may not be presumed to have been incurred therein, including as due to a qualifying chronic disability to include undiagnosed illness.  38 U.S.C. §§ 1101, 1110, 1117, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties of Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C. §§ 5100, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159 (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the issues of service connection for hematuria and a left wrist disorder decided herein, notice was provided to the Veteran in November 2010.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and VA's practices in assigning disability ratings and effective dates.  While the notice letter was sent after the initial adjudication of the claims in August 2009, any timing deficiencies were cured by the readjudication of the claims in the statement of the case issued on March 2011.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Additionally, the Veteran has demonstrated an understanding of the elements of a claim for service connection via statements and evidence submitted throughout the course of the claim.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, VA treatment records, SSA disability records, VA examination reports, and lay statements.        

Second, VA satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson,	 20 Vet. App. 79, 83 (2006).  With respect to the service connection issues decided herein, the Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in March 2009 and October 2010.  The Board finds that the VA examination reports are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issues on appeal.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history, and provided opinions with supporting rationale.    

The Veteran was offered the opportunity to testify at a hearing before the Board, but declined.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  

Service Connection Laws and Regulations 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2017).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

As discussed below, the Board finds that the weight of the evidence is against a finding that the Veteran has a diagnosed left wrist disability or disability manifested by hematuria; therefore, neither can be a "chronic disease" for purposes of 38 C.F.R. § 3.309(a) (2017).  As such, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) or manifesting within one year of service separation at 38 C.F.R. § 3.307 (2017) do not apply.  

Service connection may be granted on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C. § 1117; 38 C.F.R. § 3.317(a)(1).  In claims based on qualifying chronic disability, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Laypersons are competent to report objective signs of illness.

The term "Persian Gulf veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e)(1).  The DD Form 214 and service treatment records reflect that the Veteran served in Southwest Asia in 2007; therefore, this Veteran is a Persian Gulf veteran as defined by 38 C.F.R. § 3.317.    

A "qualifying chronic disability" for VA purposes is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or IBS) that is defined by a cluster of signs or symptoms, or (C) any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection.  38 U.S.C. § 1117(a)(2); 38 C.F.R.	 § 3.317(a)(2)(i)(B).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. 
§ 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; 
(6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; 
(8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; and (12) abnormal weight loss.  38 C.F.R. § 3.317(b).  

Service Connection for Hematuria 

The Veteran essentially contends that the claimed hematuria onset during active service and has continued since service separation.  See generally January 2009 service connection claim.  In a December 2013 written statement, the representative contended that the service treatment records show that the Veteran was diagnosed with hematuria during service and, as such, contends service connection is warranted.

The Board finds that, in this case, hematuria is an abnormal laboratory finding, not a "disability" for which service connection may be granted, and there is no evidence showing a causal or resultant disability due to the hematuria.  A symptom (to include abnormal laboratory study or pain), without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  VA treatment records note that the Veteran has microhematuria.      

Service treatment records note findings of microhematuria during service.  A February 1999 nephrology consultation and report notes that the Veteran had a two year history of microhematuria prompting a urologic work up, which was negative.  The Veteran was noted to have red blood cells on urinalysis in the past, but under microscopic examination of the urine only had zero to one or one to three red blood cells per high-powered field.  The nephrology report notes that the Veteran underwent an intravenous pyelogram in 1997 that was negative.  

The in-service nephrologist noted that the presence of up to one to three red blood cells per high-powered field is considered within normal limits for microhematuria with respect to medical renal disease.  The nephrologist noted that a patient generally needs to have more than three red blood cells per high-powered field on a consistent basis to be considered on the outside of the range of normal limits.  Upon review all the in-service urinalyses, the nephrologist noted only one urinalysis with three to five red blood cells per high-powered field.  The nephrologist noted that this fact in combination with the lack of proteinuria noted on urinalyses as well as that a 24-hour urine protein was within normal limits approximately two years prior indicated that further work up was not required.   

At the March 2009 VA examination, the Veteran reported that a screening urinalysis revealed microscopic hematuria during service.  The VA examination report notes that the Veteran was referred to an urologist and comprehensive testing was performed that was normal with no urological pathology.  The VA examination report notes no treatment for any genitourinary disorders or history of genitourinary malignancy.  The VA examination report notes an impression of microscopic hematuria with a prior normal urological workup that is of no clinical significance.  

An October 2010 VA examination report notes no significant urinary or other genitourinary tract symptoms of history.  The VA examiner noted findings of minimal microscopic hematuria on two examinations in August and September 2009.  The VA examiner noted that urinalysis results were normal with three red blood cells per high-powered field.  No proteinuria was noted.  Normal BUN, creatinine, and prostate-specific antigen (PSA) were noted.  No micohematuria or other genitourinary disorder was diagnosed at the time of the VA examination.   

Hematuria is defined as blood in the urine.  See Dorland's Illustrated Medical Dictionary 845 (31st ed. 2007).  The Board finds that there is nothing in the record that suggests the Veteran has exhibited an actual disability related to the history of hematuria, such a genitourinary disability, for which service connection can be granted.  See March 2009 and October 2010 VA examination reports.  Nor has the Veteran alleged an underlying disease to which the hematuria may be related. 

While the Veteran is competent to report that he was told he has hematuria, under the facts of this case any actual diagnosis of a disability caused by or stemming from hematuria requires objective testing to diagnose, and can have many causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  
In a December 2013 written statement, the representative contended that service connection for hematuria should have been established because the issue of whether the "condition is symptomatic is irrelevant" in determining whether service connection is warranted.  To the extent that the Veteran or representative believes that he has hematuria rising to the level of disability that was incurred during service, neither has been shown to have such knowledge, training, or experience.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  Further, the Board finds the representative's contentions to be outweighed by the other more probative evidence of record, specifically the March 2009 and October 2010 VA examination reports noting no underlying disability related to the laboratory findings of hematuria.  

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C. §§ 1110, 1131; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that service connection can also be warranted if there was a disability present at any point during the claim period, even if it is not currently present); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that a current disability may include a diagnosis at the time the claim was filed or during its pendency).  As such, the Board finds that the hematuria is a laboratory finding and not a disability in and of itself for which VA compensation benefits are payable.  

However, as noted above, because the Veteran is a Persian Gulf veteran, the provisions of 38 U.S.C. § 1117 and 38 C.F.R. § 3.317 apply.  Signs and symptoms listed that may be manifestations of undiagnosed illness do not include abnormal laboratory findings.  38 C.F.R. § 3.317(b).  

The rating schedule does not provide a specific diagnostic code for hematuria.  The Board finds that the symptom of hematuria is most closely analogous to a genitourinary system dysfunction - specifically the criteria for rating urinary tract infections.  Pursuant to 38 C.F.R.	 § 4.115a (2017), a compensable (10 percent) rating for urinary tract infection involves long-term drug therapy, one to two hospitalizations per year, and/or requiring intermittent intensive management.  The evidence does not reflect that the Veteran has undergone drug therapy or been hospitalized related to the hematuria.  Nor has the Veteran claimed otherwise.  

The Board further finds that the weight of the evidence does not reflect that the hematuria requires intermittent intensive management.  VA treatment records, while noting a history of microscopic hematuria, do not reflect that the hematuria is managed by frequent, regular medication, treatment, or laboratory visits.  Rather VA treatment records note that the microscopic hematuria was stable and do not indicate medical management of the hematuria.  See e.g., May 2011 VA treatment record; see also March 2009 VA examination report (noting no treatment for any genitourinary disorders).  Based on the above, the Board finds that the hematuria has not warranted a compensable (10 percent) disability rating during a six month period since service when rating by analogy to urinary tract infections under 38 C.F.R. § 4.115a.  

Based on the above, the Board finds that the weight of the evidence demonstrates that the Veteran's hematuria is a laboratory finding without underlying or resulting disability and is not a disability for VA compensation purposes, has not manifested to a compensable degree during a six month period since service, and is not a manifestation of an undiagnosed illness or medically unexplained chronic multisymptom illness; therefore, service connection for hematuria is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.    

Service Connection for a Left Wrist Disorder

The Veteran essentially contends that he broke the left wrist during service resulting in surgery and continues to have residuals, including scars, associated with the in-service fracture.  See generally January 2009 service connection claim.  At the March 2009 VA examination, the Veteran clarified that he was actually claiming service connection for residuals of a right wrist fracture (for which service connection has been established, see August 2009 rating decision), but did not formally withdraw the appeal for service connection for a left wrist disorder.  

The Veteran continued and perfected the appeal through submission of a generic notice of disagreement and substantive appeal, in December 2009 and March 2011 respectively, that did not contain specific contentions relating to the left wrist disorder.  In a December 2013 written statement, the representative indicated that the Veteran had no further argument to submit with respect to the claimed left wrist fracture.   

First, the Board finds that the weight of the evidence is against finding that the Veteran has a current left wrist disability.  VA treatment records dated throughout the appeal period do not reflect complaint, treatment, or diagnosis of a left wrist disability.  At the March 2009 VA examination, the Veteran specifically denied a left wrist injury during service, but rather endorsed a history of a right wrist fracture with surgery and resultant scars.

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C. §§ 1110, 1131; Rabideau, 2 Vet. App. 141.  "In the absence of proof of a present disability there can be no valid claim."  See Brammer, 3 Vet. App. at 225.  See also McClain v. Nicholson, 21 Vet. App. 319; Romanowsky, 26 Vet. App. 289.  The Board finds that the weight of the evidence in this case is against finding a left wrist disability at any point during the claim period or even recent diagnoses prior to the filing of the claim for service connection.  See Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010) (stating that there must be "medically competent" evidence of a current disability).  Further at the March 2009 VA examination, the Veteran specifically indicated that he was claiming service connection for residuals of a right wrist fracture, not a left wrist fracture.  See also October 1992 service treatment records (noting a right wrist injury while boxing).

However, as noted above, because the Veteran is a Persian Gulf veteran, the provisions of 38 U.S.C. § 1117 and 38 C.F.R. § 3.317 apply.  Signs and symptoms listed that may be manifestations of undiagnosed illness include signs or symptoms of joint pain.  The Board finds that service connection is not warranted under the Persian Gulf War presumption.  38 C.F.R. § 3.317.  After a review of the evidence of record, the Board finds that the Veteran has not reported symptoms of left wrist joint pain.  The lack of symptoms throughout the appeal period necessarily means that the same has not manifested to a compensable degree during a six month period since service.  38 C.F.R. § 3.317(a)(1)(i).  

In Joyner v. McDonald, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) overruled the U.S. Court of Appeals for Veterans Claims (Court) in its holding that pain alone was not a disability even as an undiagnosed illness.		  766 F.3d 1393, 1395 (Fed. Cir. 2014).  The Federal Circuit specifically noted that the plain language of 38 U.S.C. § 1117 makes clear that pain, such as joint pain, may establish an undiagnosed illness that causes a qualifying chronic disability.  Id.  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2017).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limitation of motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that the Board had failed to address painful motion and the applicability of 338 C.F.R. § 4.59 to an initial disability rating for residuals of a left shoulder injury with surgical repair).  If symptoms of musculoskeletal pain and resulting functional impairment do not warrant a compensable rating under the appropriate diagnostic codes based on limitation of motion, the minimum compensable rating (10 percent) may be assigned where there is satisfactory evidence of painful motion.  38 C.F.R.	 § 4.59; Burton, 25 Vet. App. 1.

The Board finds that the criteria for a 10 percent disability rating by analogy to Diagnostic Code 5003, applying the principles of 38 C.F.R. § 4.59, for painful motion that is manifested to a noncompensable degree, is not supported by the evidence in this case.  The weight of the evidence does not reflect symptoms of left wrist joint pain consistent with a compensable disability rating of 10 percent.  Cf. 38 C.F.R. § 4.71a (2017).  As detailed above, the Veteran has not reported left wrist pain or painful motion during the course of this appeal or to healthcare professionals.  Further, at the March 2009 VA examination, the Veteran specifically indicated he was claiming service connection for residuals of a right wrist fracture reporting right wrist signs and symptoms and did not report symptoms associated with the left wrist.  See also December 2011 VA examination report (noting no evidence of painful left wrist motion).        

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates no current diagnosed left wrist disability, or a current qualifying chronic disability characterized by symptoms of left wrist joint pain that have manifested to a compensable degree during a six month period since service.  As 

the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim for service connection for a left wrist disorder must be denied.  38 U.S.C.  § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for hematuria is denied.

Service connection for a left wrist disorder is denied.


REMAND

VA Examinations

In August 2014, the Board, in pertinent part, remanded the issues of higher initial disability ratings for lumbar spine, cervical spine, bilateral hip, right wrist, bilateral knee, and right great toe disabilities, hypertension, and scars of the right wrist and forearm.  Pursuant to the Board remand instructions, VA examinations were scheduled for October 2016.  The VA examinations were subsequently cancelled with a notation that the Veteran had failed to RSVP for the examinations. 

In a January 2018 written statement through the representative, the Veteran indicated that he never received notice of the examinations and could recall no telephone calls or mail with regard to any examinations.  The Veteran requested he be afforded another opportunity and asked that the VA examinations be rescheduled.  Review of the claims file reflects that, in October 2016, the AOJ notified the Veteran that the nearby VA medical facility had been asked to schedule examinations and would be contacting him.  No record of contact between the VA medical facility and the Veteran is of record and no documentation has been associated with the claims file indicating that the Veteran was notified of the October 2016 VA examinations.  

As such, the Board finds that the VA examinations directed by the August 2014 Board remand should be rescheduled and the Veteran should be given another chance to attend the VA examinations.  The Veteran should be aware that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2017).
TDIU

The Board further finds that the issue of entitlement to a TDIU is inextricably intertwined with initial rating issues that are currently on appeal.  A hypothetical grant of a higher disability rating could change the adjudication of the TDIU issue because such a grant would increase the overall disability percentage, and some of the disabilities that the Veteran contends makes him unable to secure substantially gainful employment are the service-connected orthopedic disabilities.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue); see also December 2013 written statement from the representative; see generally June 2009 complete vocational assessment.  For this reason, consideration of entitlement to a TDIU must be deferred until the intertwined issues are either resolved or prepared for appellate consideration.  See Harris, 1 Vet. App. at 183 (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).  

Accordingly, the issues of higher initial disability ratings for lumbar spine degenerative joint disease, cervical spine strain, bilateral hip degenerative joint disease, right wrist degenerative joint disease, bilateral knee degenerative joint 

disease, right great toe bunion with degenerative joint disease, hypertension, and scars of the right wrist and forearm, and a TDIU are REMANDED for the following action:

1.  Schedule a VA examination(s) to assist in determining the current severity of the service-connected lumbar spine, cervical spine, bilateral hip, right wrist, bilateral knee, and right great toe disabilities, hypertension, and scars of the right wrist and forearm.  The VA examiner should review the evidence associated with the record.  All indicated tests and studies should be conducted.  

For the service-connected orthopedic disabilities, the VA examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for each joint in question and any paired joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

Is there any additional functional loss attributable to pain, weakness, fatigue, or incoordination associated with the orthopedic disabilities, to include any loss of range of motion due to pain or during flare-ups?  The examiner should express the additional functional limitation in terms of the degree of additional limitation of motion due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.  

2.  Then readjudicate all issues on appeal in light of all pertinent evidence.  If any benefit sought on appeal remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.  

The pending claim for a TDIU is inextricably intertwined with the initial disability rating issues being remanded herein.  As such, consideration of this issue should be deferred until the intertwined issues are either resolved or prepared for appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


